
	
		I
		112th CONGRESS
		2d Session
		H. R. 4488
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  2-ethylhexyl (4-chloro-2-methylphenoxy) acetate.
	
	
		1.2-ethylhexyl
			 (4-chloro-2-methylphenoxy) acetate
			(a)In
			 generalHeading 9902.10.54 of
			 the Harmonized Tariff Schedule of the United States (relating to 2-ethylhexyl
			 (4-chloro-2-methylphenoxy) acetate) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
